        Case 2:20-cv-02246-JAM-AC Document 8 Filed 01/07/21 Page 1 of 4


 1 ELIZABETH M. PECK (SBN 277794)
   KEVIN SCHWIN, Of-Counsel (SBN 262595)
 2 MYTHILY SIVARAJAH (SBN 252494)
   PECK-LAW, Employment & Civil Rights
 3 1010 Fair Ave., Ste. H
   Santa Cruz, CA 95060
 4 Tel: 408-332-5792
   Fax: 408-332-5793
 5 lisa@peck-law.com
   kevin@peck-law.com
 6 mythily@peck-law.com

 7 NARAK MIRZAIE (SBN 311508)
   M LAW ATTORNEYS, APC
 8 680 East Colorado Blvd, Suite 180
   Pasadena, CA 91101
 9 Tel: (626) 626-4422
   Fax: (626) 626-4420
10 nm@mlawattorneys.com

11 Attorneys for Plaintiff
   VICTOR GAVIN
12 Jamie Rudman (SBN 166727)
   Bradford N. Paul (SBN 275671)
13
   SANCHEZ & AMADOR, LLP
   800 S. Figueroa Street, Suite 1120
14 Los Angeles, California 90017
   (213) 955-7200 Tel
15 (213) 955-7201 Fax
   rudman@sanchez-amador.com
16 paul@sanchez-amador.com

17 Attorneys for Defendant Pacific Bell Telephone
   Company, erroneously sued as AT&T Services,
18 Inc.

19                                      UNITED STATES DISTRICT COURT
20                    EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
21 VICTOR GAVIN, an individual;                        Case No. 2:20-cv-02246-JAM-AC
22                        Plaintiff,                   STIPULATION TO CONTINUE THE
                                                       DEADLINE FOR RULE 26(f) MEET AND
23             v.                                      CONFER AND JOINT STATUS REPORT
                                                       AND ORDER
24 AT&T SERVICES, Inc., an unknown business
   entity; DIANE MATAYOSHI, an individual;
25 and DOES 1 through 100, inclusive;

26                        Defendants.
27

28
     1050-0004 347156.1
                    STIPULATION TO CONTINUE RULE 26(f) DEADLINE TO MEET AND CONFER AND
                       FILE JOINT STATUS REPORT AND ORDER - Case No. 2:20-cv-02246-JAM-AC
        Case 2:20-cv-02246-JAM-AC Document 8 Filed 01/07/21 Page 2 of 4


 1            Plaintiff Victor Gavin (“Plaintiff”) and Defendant Pacific Bell Telephone Company,

 2 erroneously sued as AT&T Services, Inc., (“Defendant”) (collectively, the “Parties”), by and

 3 through their counsel, agree and stipulate as follows:

 4            Whereas, on October 2, 2020, Plaintiff filed his Unverified Complaint in the Superior

 5 Court of the County of El Dorado, and on November 5, 2020, Defendant AT&T Services, Inc.

 6 filed its Answer containing a general and specific denial of all allegations set forth in the

 7 Unverified Complaint, and twenty-four affirmative defenses;

 8            Whereas, on November 9, 2020, Defendant removed the action to the United States

 9 District Court, Eastern District of California (Dkt. #1);

10            Whereas, on December 16, 2020, PECK-LAW, Employment and Civil Rights made its

11 appearance as co-counsel for Plaintiff (Mythily Sivarajah made her appearance on December 16,

12 2020; Elizabeth M. Peck made her appearance on January 4, 2021), approximately three weeks

13 before the deadline to meet and confer and submit a Joint Status Report (i.e., January 8, 2021);

14            Whereas, the individual Defendant Diana Matayoshi has not yet been served;

15            Whereas, pursuant to the Court’s November 10, 2020 Order Requiring Service of Process

16 and Joint Status Report (Dkt #3), the deadline to meet and confer and submit a Joint Status Report

17 is January 8, 2021;

18            Whereas, the Parties met and conferred by telephone on December 16, 2020 and

19 determined that the Parties should consider amendment of their respective pleadings, to consider

20 joinder and/or dismissal of currently named parties, and to amend the claims to comport with the

21 factual circumstances alleged by Plaintiff.

22            Whereas, Plaintiff desires to amend his Complaint in light of the pleading requirements in

23 federal court, thus giving Defendant an opportunity to determine whether to file an additional

24 responsive pleading;

25            Whereas, Plaintiff’s counsel informed the corporate Defendant’s counsel of Plaintiff’s

26 intention to seek dismissal of several of the corporate Defendant’s affirmative defenses under Fed.

27 R. Civ. P., Rule 12;

28            Whereas, these amendments will allow the Parties to meaningfully complete their Rule
     1050-0004 347156.1                                2
                  STIPULATION TO CONTINUE RULE 26(f) DEADLINE TO MEET AND CONFER AND
                     FILE JOINT STATUS REPORT AND ORDER - Case No. 2:20-cv-02246-JAM-AC
        Case 2:20-cv-02246-JAM-AC Document 8 Filed 01/07/21 Page 3 of 4


 1 26(f) meet and confer conference with an accurate understanding of the facts and defenses

 2 appropriately at issue;

 3            Whereas, the Parties do not believe it would be efficient to create a Joint Status Report

 4 while the pleadings have yet to be finalized and before the named parties are settled, including the

 5 individual Defendant Matayoshi;

 6            Now therefore, the Parties, through their respective counsel of record, for good cause as

 7 shown stipulate and request the Court enter an order continuing the deadline pursuant to this

 8 Court’s Order Requiring Service of Process and Joint Status Report (Docket #3) to meet and

 9 confer and submit a Joint Status Report by sixty (60) days, from January 8, 2021 to March 9,

10 2021.

11            IT IS SO STIPULATED.

12
     DATED: January 05, 2021                    PECK-LAW, EMPLOYMENT & CIVIL RIGHTS
13

14

15                                                     /s/ Mythily Sivarajah (as authorized on 01/05/21)
                                                Elizabeth M. Peck
16                                              Kevin Schwin, Of Counsel
                                                Mythily Sivarajah
17                                              Attorneys for Plaintiff Victor Gavin
18
     DATED: January 05, 2021                    SANCHEZ & AMADOR, LLP
19

20

21                                                     /s/ Bradford N. Paul
                                                Jamie Rudman
22                                              Bradford N. Paul
                                                Attorneys for Defendant Pacific Bell Telephone
23                                              Company, erroneously sued as AT&T Services, Inc.
24

25

26

27

28
     1050-0004 347156.1                                 3
                  STIPULATION TO CONTINUE RULE 26(f) DEADLINE TO MEET AND CONFER AND
                     FILE JOINT STATUS REPORT AND ORDER - Case No. 2:20-cv-02246-JAM-AC
        Case 2:20-cv-02246-JAM-AC Document 8 Filed 01/07/21 Page 4 of 4


 1                                                 ORDER

 2            Pursuant to the Parties’ stipulation, and good cause appearing, the Court continues the

 3 deadline for the Parties to meet and confer and submit a Joint Status Report in accordance with

 4 this Court’s Order Requiring Service of Process and Joint Status Report (Dkt #3) by 60 days, from

 5 January 8, 2021 to March 9, 2021.

 6            IT IS SO ORDERED.

 7

 8 Dated: January 6, 2021                              /s/ John A. Mendez
                                                       THE HONORABLE JOHN A. MENDEZ
 9
                                                       UNITED STATES DISTRICT COURT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     1050-0004 347156.1                                4
                  STIPULATION TO CONTINUE RULE 26(f) DEADLINE TO MEET AND CONFER AND
                     FILE JOINT STATUS REPORT AND ORDER - Case No. 2:20-cv-02246-JAM-AC
